Case: 18-31033      Document: 00515027030         Page: 1    Date Filed: 07/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 18-31033                              July 9, 2019
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MICHAEL O’KEEFE, SR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:95-CR-106-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Michael O’Keefe Sr., a former federal prisoner who stands convicted of
conspiracy, mail and wire fraud, and money laundering, appeals the district
court’s denial of his motion for reconsideration of its denial of his motion for a
certificate of innocence. He argues that the district court erred in construing
his motion “to vacate, set aside, annul and declare as void” his money




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31033    Document: 00515027030      Page: 2   Date Filed: 07/09/2019


                                 No. 18-31033

laundering conviction based upon United States v. Santos, 553 U.S. 507 (2008),
as a motion requesting a certificate of innocence pursuant to 28 U.S.C. § 2513.
      As federal courts are courts of limited jurisdiction, O’Keefe must have
statutory authority for the filing of his motion. See Veldhoen v. United States
Coast Guard, 35 F.3d 222, 225 (5th Cir. 1994). “Absent jurisdiction conferred
by statute, district courts lack power to consider claims.” Id. We review a
denial of a motion for reconsideration for abuse of discretion. See Edward H.
Bolin Co. v. Banning Co., 6 F.3d 350, 353 (5th Cir. 1993).
      On the same day that O’Keefe filed the instant motion, he filed two civil
suits seeking damages from the Government and others for violations of his
constitutional rights pursuant to 42 U.S.C. § 1983 and for false imprisonment
under the Federal Tort Claims Act. The district court notified O’Keefe that
because his civil suit for false imprisonment could not proceed without him
first obtaining a certificate of innocence, it was construing his motion as one
seeking such a certificate pursuant to 28 U.S.C. § 2513.         O’Keefe filed a
response to the district court’s notice and agreed to his motion being construed
as one for a certificate of innocence. In denying his motion for reconsideration,
the district court noted O’Keefe’s agreement to its construction of his motion
and determined that his motion could not have been considered under 28
U.S.C. § 2255 because he had been released from custody and his motion was
filed two years after he had been released.
      While the district court’s denial of a motion for a certificate of innocence
was a foregone conclusion because O’Keefe’s money laundering conviction had
not been set aside as required by § 2513, O’Keefe offers no other statutory basis
for jurisdiction over his motion, and, in fact, he expressly states that he was
not seeking § 2255 or habeas corpus relief. Without a statutory source of
jurisdiction, his motion was a meaningless, unauthorized motion that the



                                        2
    Case: 18-31033     Document: 00515027030     Page: 3   Date Filed: 07/09/2019


                                  No. 18-31033

district court lacked jurisdiction to consider. See United States v. Duque, 636
F. App’x 884 (5th Cir. 2015) (citing United States v. Early, 27 F.3d 140, 142
(5th Cir. 1994)). Accordingly, given the fact that O’Keefe’s motion was filed
simultaneously with his civil suits, that O’Keefe agreed to the district court
construing his motion as one for a certificate of innocence, and that O’Keefe
fails to demonstrate any other viable basis of jurisdiction for his motion, he has
not shown that the district court’s denial of his motion for reconsideration was
an abuse of discretion. See Edward H. Bolin Co., 6 F.3d at 353. The district
court’s judgment is therefore AFFIRMED.




                                        3